DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over  QIN (CN208368110u) in view of Qiang et al. (CN208240677 U) (Qiang, hereafter).
Regarding claim 1,  Qin discloses a rotary advertising machine and specifically discloses the following technical features (see paragraphs 26-41 of the description of this reference and figures 1-4): comprising a support device( 1), a rotary light emitting device (2) (corresponding to a blade assembly) and a power transmission device; the supporting device 1 comprises a base (11) and a motor provided on the base (11) and having a rotating shaft; the rotary light-emitting device( 2) includes a vane (21) fixed on a rotating shaft and extending in a radial direction of the rotating shaft, a plurality of light beads (22) (corresponding to LED light-emitting units) provided on the vane (21) and disposed along the extending direction of the vane (21), and a control board (23) ( corresponding to a circuit board) for controlling the plurality of light beads (22) to emit light to form an image or a video when rotated with the vane (21); 
	Qin fails to explicitly disclose ; a lamination board; wherein the circuit substrate and the lamination board each have an elongated shape, and are bonded to each other by a laminating glue; a mounting hole is defined in the lamination board and passes through a thickness of the lamination board; the circuit substrate comprises a first side attached to the lamination board, the first side and the mounting hole jointly defining a mounting cavity; and the plurality of LED light emitting units are hermetically arranged in the mounting cavity and are arranged at intervals along a length of the circuit substrate.
	Qiang discloses an LED packaging device and a display panel, and specifically discloses the following technical features (see paragraphs 34-59 of the specification of this reference and Figs. 1-10): an LED packaging device comprising a substrate 100 ( corresponding to a circuit substrate), a lamination board 200 ( corresponding to a lamination board), an encapsulant 300, and an array of pixel cells (corresponding to LED light emitting cells) formed on a front surface of the substrate 100 and consisting of n rows and m columns of pixel cells; each pixel unit comprising three LED light emitting chips having different light emitting colors, respectively a first LED light emitting chip 401, a second LED light emitting chip 402 and a third LED light emitting chip 403, each pixel unit comprising one red, one green and one blue LED light emitting chip; light outlet passage through that press-fit plate 200 is provide on the press-fit plate 200 at a position corresponding to the pixel unit (correspond to a mounting hole provided on 
defining a mounting cavity), the pixel unit is located at the bottom of the reflection cup formed by the light exit channel, and the cup opening of the first reflection cup is higher than the upper surface of the LED light emitting chip, so that adjacent pixel units are separated by a press-fit plate to avoid crosstalk between adjacent pixel units; the upper surface of the encapsulant 300 is horizontal and filled in the first reflective cup flush with the upper surface of the lamination plate 200 and covers the LED light emitting chips ( corresponding to a number of the LED light emitting units being sealingly disposed in the mounting cavity, the arrangement being a spaced arrangement). The base plate and the pressing plate can be separately processed in the manufacturing process. The pressing plate is directly pressed on the front surface of the base plate. The process is simple, convenient to realize small-sized LED
packaging devices, thus reducing the inter-pixel spacing and improving the resolution of the display panel. At the same time, in an LED package device, the volume of encapsulant increases, the encapsulant bonds more firmly with the substrate, improving the sealing performance, and thus improving the reliability of the display panel when used outdoors for reducing manufacturing difficulties, avoiding collision damage and enabling dust-proof and water-proofing.
	Therefore, it would have been obvious to one of ordinary in the art before the effective filing date motivated by the disclosure of Qiang to  modify the blade assembly of Qin wherein a lamination board; wherein the circuit substrate and the lamination board each have an elongated shape, and are bonded to each other by a laminating glue; a mounting hole is defined in the lamination board and passes through a thickness of the lamination board; the circuit substrate comprises a first side attached 
Regarding claims 2-5, Qin as modified by Qiang fail to explicitly disclose the limitations as recited in claims 2-5. However, the additional technical features of the defined parts being common technical means for a person skilled in the art to effectively increase the useful life of the LED lighting unit in order to uniformly compensate for the brightness of the periphery of the fan screen.
, it would have been obvious to one of ordinary in the art before the effective filing date to modify the blade assembly of Qin with the features described in claims 2-5, since increasing the useful life of the LED lighting unit is well within one of ordinary skill in the art.
Regarding claim 6, Qin fails to explicitly disclose wherein the plurality of LED light emitting units are encapsulated in the mounting cavity by an encapsulating glue; or the plurality of LED light emitting units are plastic encapsulated in the mounting cavity; or glue is dispensed on the plurality of LED light emitting units to form a sealing layer.
Qiang discloses  (see paragraphs 34-59  and Figures 1-10):light exit channel form a first reflective cup, the pixel unit is located at the bottom of the reflection cup formed by the light exit channel, the upper surface of the encapsulant 300 is horizontal and fills in the first reflection cup flush with the upper surface of the lamination plate 200 and covers the LED light emitting chip, and its role in order to protect the LED from environmental influences that lead to degradation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the blade assembly of Qin wherein the plurality of LED light emitting units are encapsulated in the mounting cavity by an encapsulating glue; or the plurality of LED light emitting units are plastic encapsulated in the mounting cavity; or glue is dispensed on the plurality of LED light 
	Regarding claim 7, Qin fails to explicitly disclose wherein the lamination board has a third side attached to the circuit substrate and a fourth side opposite to the third side, and wherein the fourth side is provided with a light absorbing layer, and the mounting cavity is provided with a reflective layer.
Qiang discloses  (see paragraphs 34-59  and Figures 1-10): a light exit channel is provided through the pressing plate 200 on the pressing plate 200 corresponding to the position of the pixel unit, and the base plate 100 and the pressing plate 200 are adhered and pressed by a pressing adhesive, the light exit channel forming a first reflection cup in order to increase the brightness of the LED lighting unit while increasing the contrast. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the blade assembly of Qin wherein the lamination board has a third side attached to the circuit substrate and a fourth side opposite to the third side, and wherein the fourth side is provided with a light absorbing layer, and the mounting cavity is provided with a reflective layer in order to increase the brightness of the LED lighting unit while increasing the contrast as disclosed by Qiang.
Regarding claims 8-9 and 11, Qiang discloses (see paragraphs 34-59 and Figures 1-10): the LED package device comprises an array of pixel cells (corresponding to LED light emitting cells) formed on the front side of the substrate 100, consisting of n rows and m columns of pixel cells; each pixel cell includes three LED light emitting chips having different light emitting colors, a first LED light-emitting chip 401, a second LED light-emitting chip 402, and a third LED light-emitting chip 403, respectively, each pixel unit including one red, one green and one blue LED light-emitting chip (corresponding to the LED light-emitting unit being an RGB light-emitting unit including a first chip, a second chip, and a third chip spaced apart); as can be determine from figure 4, a first LED light emitting chip 401, a second LED light emitting chip 402, and a third LED light emitting chip 403 are arranged at intervals along a width 
Therefor it would have been obvious to modify the blade assembly of Qin with the limitations of claim 8-9 and 11 for the purpose of providing useful light to the boundaries of the blade as taught by Qiang.
Regarding claim 10, Qin  discloses the rotary light-emitting device 2 includes a plurality of light beads 22 (equivalent to LED light-emitting units) disposed on the blade 21 and disposed in a
direction extending from the blade 21, each of the light beads 22 is an RGB three-color light, and it can be determined from FIGS. 2-3 that the control panel 23 has an elongated shape, and a plurality of the light beads 22 are sequentially arranged along the length direction of the control panel 23, on the basis of which the RGB three colors are controlled by three different chips which are spaced apart along the length direction of the control panel 23.
   	Qin fails to explicitly disclose wherein the plurality of LED light emitting units are each an RGB light emitting unit, and the RGB light emitting unit comprises a first chip, a second chip, and a third chip. 
Qiang  discloses, respectively (see paragraphs 34-59 of the description and  Figures 1-10): The LED package device includes an array of pixel cells ( corresponding to LED light emitting cells) consisting 
Therefore, it would have been obvious to one of ordinary in the art before the effective filing date to modify the blade assembly of Qin wherein the plurality of LED light emitting units are each an RGB light emitting unit, and the RGB light emitting unit comprises a first chip, a second chip, and a third chip thus allowing for expanded brightness and colors in the color gamut as disclosed by Qiang 
Regarding claims 12-18, Qin as modified by Qiang fail to explicitly disclose the limitations as recited in claims 2-5. However,  the additional technical features of a defined portion thereof, disposing a control member electrically connected to the LED lighting unit on an opposite face of the circuit substrate and encapsulating by an encapsulant is a conventional technical means for a person skilled in the art to prevent external water and dust from entering the control member. As for the specific
package structure, it is a routine design that one skilled in the art can perform according to practical needs. 
 It would have been obvious to one of ordinary in the art before the effective filing date to modify the blade assembly of Qin with the features described in claims 12-18, since to prevent dust and water dame is well within one of ordinary skill in the art.
Regarding claim 19, Qin discloses a rotary advertising machine and specifically discloses the following technical features (see paragraphs 26-41 of the description of this reference and figures 1-4):
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TRACIE Y GREEN/Primary Examiner, Art Unit 2879